Exhibit 10.47

Execution Version

 

 

 

CONTRIBUTION AND SALE AGREEMENT

between and among

AMERICAN RAILCAR INDUSTRIES, INC.,

and

LONGTRAIN LEASING I, LLC

Dated as of December 20, 2012

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION      HEADING    PAGE  

ARTICLE I

     DEFINITIONS      1   

Section 1.1

    

General

     1   

Section 1.2

    

Specific Terms

     2   

ARTICLE II

     CONVEYANCE OF THE EQUIPMENT, LEASE AGREEMENTS AND RELATED ASSETS      4   

Section 2.1.

    

Conveyance of the Equipment, Lease Agreements and Related Assets on the Closing
Date

     4   

Section 2.2.

    

Conveyance of Equipment, Lease Agreements and Related Assets after the Closing
Date

     4   

Section 2.3

    

General Provisions Regarding All Transfers of Equipment and Lease Agreements

     5   

Section 2.4.

    

Grant of License for Marks

     7   

ARTICLE III

     CONDITIONS OF CONVEYANCE      7   

Section 3.1.

    

Conditions Precedent to Conveyance

     7   

Section 3.2.

    

Additional Conditions Precedent to All Conveyances

     8   

ARTICLE IV

     REPRESENTATIONS AND WARRANTIES      9   

Section 4.1.

    

Representations and Warranties of the Seller—General

     9   

Section 4.2.

    

Representations and Warranties—Assets

     12   

Section 4.3.

    

Breach of Representations and Warranties Regarding Sold Assets

     14   

Section 4.4.

    

Representations and Warranties of the Purchaser

     14   

Section 4.5.

    

Indemnification

     16   

ARTICLE V

     COVENANTS OF SELLER      18   

Section 5.1.

    

Protection of Title of the Purchaser

     18   

Section 5.2.

    

Other Liens or Interests

     19   

Section 5.3.

    

No Bankruptcy Petition

     19   

Section 5.4.

    

Separate Corporate Existence of the Purchaser

     20   

Section 5.5.

    

Marking of Records

     20   

ARTICLE VI

     MISCELLANEOUS      20   

Section 6.1.

    

Amendment

     20   

Section 6.2.

    

Notices

     20   

Section 6.3.

    

Merger and Integration

     20   

Section 6.4.

    

Severability of Provisions

     21   

 

- i -



--------------------------------------------------------------------------------

Section 6.5.

  

Governing Law; Jurisdiction; Etc.

     21   

Section 6.6.

  

Counterparts

     22   

Section 6.7.

  

Binding Effect: Assignability

     22   

Section 6.8.

  

Third Party Beneficiaries

     22   

Section 6.9.

  

Term

     22   

Section 6.10.

  

No Waiver, Cumulative Remedies

     22   

Section 6.11.

  

Waiver of Jury Trial

     23   

Section 6.12.

  

Heading

     23   

EXHIBIT A     –     FORM OF BILL OF SALE

  

EXHIBIT B     –     FORM OF ASSIGNMENT AND ASSUMPTION    EXHIBIT
C     –     FORM OF DELIVERY SCHEDULE   

 

- ii -



--------------------------------------------------------------------------------

CONTRIBUTION AND SALE AGREEMENT

THIS CONTRIBUTION AND SALE AGREEMENT is made as of December 20, 2012 (this
“Agreement”) by and among AMERICAN RAILCAR INDUSTRIES, INC., a North Dakota
corporation (the “Seller”) and LONGTRAIN LEASING I, LLC, a Delaware limited
liability company (the “Purchaser”).

W I T N E S S E T H:

WHEREAS, the Purchaser has agreed to purchase from the Seller, and the Seller
has agreed to sell to the Purchaser, certain Equipment, including without
limitation, the Equipment set out in Schedule A attached hereto, the Lease
Agreements related to such Equipment, in effect on the Delivery Date and other
Related Assets (each as hereinafter defined) on the terms and subject to the
conditions set forth herein; and

WHEREAS, the Purchaser has entered into that certain Credit Agreement dated
December 20, 2012, by and among the Seller, the various institutions from time
to time party to the Credit Agreement, as Lenders (the “Lenders”), Fifth Third
Bank, an Ohio banking corporation, as Administrative Agent (the “Administrative
Agent”) and Fifth Third Bank and Key Equipment Finance Inc. as Co-Syndication
Agents (the “Co-Syndication Agents”).

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter contained, and for other good and valuable consideration, the
receipt of which is hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 General. The specific terms defined in this Article include the
plural as well as the singular. Words herein importing a gender include the
other gender. References herein to “writing” include printing, typing,
lithography, and other means of reproducing words in visible form. References to
agreements and other contractual instruments include all subsequent amendments,
restatements, supplements or other modifications thereto or changes therein
entered into in accordance with their respective terms. References herein to
Persons include their successors and assigns permitted hereunder or under the
Credit Agreement. The terms “include” or “including” mean “include without
limitation” or “including without limitation”. The words “herein”, “hereof” and
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular Article, Section or other subdivision, and Article,
Section, Schedule and Exhibit references, unless otherwise specified, refer to
Articles and Sections of and Schedules and Exhibits to this Agreement.
Capitalized terms used herein, including in the Recitals, but not defined herein
shall have the respective meanings assigned to such terms in the Credit
Agreement. The phrase “related Lease Agreement” means each Lease Agreement to
which Equipment is then subject to the extent, but only to the extent, related
to such Equipment.



--------------------------------------------------------------------------------

Section 1.2 Specific Terms. Whenever used in this Agreement, the following words
and phrases, unless the context otherwise requires, shall have the following
meanings:

“Asset Contribution” means a capital contribution in the form of Sold Assets.

“Asset Representation” means any or all, as the content may require, of the
representations of the Seller set forth in Section 4.2 of this Agreement.

“ARL” means American Railcar Leasing, LLC, the Servicer in this transaction.

“Assignment and Assumption” means an Assignment and Assumption executed by the
Seller, with countersignature block set forth thereon for execution by the
Purchaser, substantially in the form of Exhibit B attached hereto.

“Bill of Sale” means a Bill of Sale executed by the Seller substantially in the
form of Exhibit A attached hereto.

“Convey” means to Sell Equipment, the Lease Agreements related to such Equipment
(to the extent, but only to the extent, related to such Equipment) that are in
effect on such Delivery Date and Related Assets hereunder.

“Conveyance” means the Sale by the Seller to the Purchaser, of Equipment, the
Lease Agreements related to such Equipment (to the extent, but only to the
extent, related to such Equipment) and Related Assets.

“Credit Agreement” has the meaning established in the preamble of this
Agreement.

“Delivery Date” means the Closing Date and each date thereafter on which a
Conveyance occurs.

“Delivery Schedule” means a schedule, substantially in the form of the schedule
attached as Exhibit C hereto, in each case duly executed and delivered by the
Seller to the Purchaser on a Delivery Date, which shall identify the Equipment
to be Conveyed on such Delivery Date and identify each Lease Agreement relating
to any such Equipment that is in effect on such Delivery Date.

“Excluded Amounts” has the meaning set forth in Section 4.5(a).

“Indemnified Person” has the meaning set forth in Section 4.5(a).

“Managed Fleet” mean the overall pool of all Equipment owned or managed by the
Seller.

“Mark” means, with respect to a Unit, the reporting and identification mark,
consisting of letters registered in the name of the Seller and the Unit number,
as registered with the Uniform Machine Language Equipment Register.

 

-2-



--------------------------------------------------------------------------------

“Miscellaneous Items” means, with respect to all Equipment and Lease Agreements
Conveyed pursuant to the terms of this Agreement, receivables, prepaid expenses,
current assets, deferred origination costs, deferred tax assets, non-current
assets, accounts payable and accrued liabilities, deferred tax liabilities,
unearned contract revenue, accrued interest, accrued professional fees, all tort
claims or any other claims of any kind or nature and any payments in respect of
such claims and accrued property and casualty insurance. For the sake of
clarity, the Marks relating to the Equipment Conveyed pursuant to the terms of
this Agreement shall not be a Miscellaneous Items.

“Purchase Price” means, with respect to the Equipment, the related Lease
Agreements and Related Assets Conveyed to the Purchaser pursuant hereto on any
Delivery Date, an amount equal to the difference of (i) the product of (x) the
aggregate Adjusted Appraised Value of all Equipment Conveyed as of such Delivery
Date, and (y) 75%, and (ii) any direct transaction costs related to the
Conveyance of such Sold Assets, including, without limitation, accountants’
fees, consulting fees, reasonable and documented legal fees and expenses, filing
and recording fees, and any other customary and documented fees and
out-of-pocket expenses actually incurred in connection with such Conveyance and
the financing obtained by the Purchaser in connection therewith, including under
the Credit Agreement and the other Loan Documents.

“Purchased Portion” means, as of any Delivery Date, a fraction equal to the
quotient of (i) the Purchase Price as of such Delivery Date, and (ii) the
aggregate Adjusted Appraised Value of all Equipment Conveyed on such Delivery
Date.

“Purchaser” has the meaning specified in the Preamble.

“Related Assets” means, with respect to any Equipment or related Lease Agreement
(to the extent, but only to the extent, related to Equipment) that is Conveyed
hereunder on any Delivery Date, all of the Seller’s right, title and interest in
and to the following (as applicable):

(a) with respect to each Unit of Equipment, all licenses, manufacturer’s
warranties and other warranties, accessories, equipment, parts, additions,
improvements, accessions, attachments, repairs and appurtenances appertaining or
attached to such Equipment, together with all the records, rents, mileage
credits earned, issues, income, profits, avails and other proceeds (including
insurance proceeds) therefrom and, without duplication, any Miscellaneous Items
relating to such Unit;

(b) with respect to each Lease Agreement, now or hereafter entered into relating
to the Equipment (but to and only to the extent relating to the Equipment)
including any extensions of the term of every such Lease Agreements, all of
Seller’s rights under any such Lease Agreements to make determinations, to
exercise any election (including, but not limited to, election of remedies) or
option or to give or receive any notice, consent, waiver or approval, together
with full power and authority with respect to any such Lease Agreements to
demand, receive, enforce, collect or give receipt for any of the foregoing
rights or any property which is the subject of any of such Lease Agreement, to
enforce or execute any checks, or other instruments or orders, to file any
claims and to take any action in connection with any of the foregoing (but only
insofar as such rights relate to the Equipment which is subject to such Lease
Agreement), all records related to such Lease Agreements, all Collections due
and to become due under any such Lease Agreements and, without duplication, any
Miscellaneous Items relating to such Lease Agreements.

 

-3-



--------------------------------------------------------------------------------

“Sale” means, with respect to any Person, the sale, transfer, assignment or
other conveyance, of the assets or property in question by such Person, and
“Sell” means that such Person sells, transfers, assigns or otherwise conveys the
assets or property in question.

“Sold Assets” means, collectively, the Equipment, the Lease Agreements related
to such Equipment and Related Assets Conveyed pursuant to this Agreement.

ARTICLE II

CONVEYANCE OF THE EQUIPMENT, LEASE AGREEMENTS AND RELATED ASSETS

Section 2.1. Conveyance of the Equipment, Lease Agreements and Related Assets on
the Closing Date. (a) Subject to the terms and conditions of this Agreement, the
Seller hereby agrees to Sell to the Purchaser on the Closing Date, without
recourse (except to the extent specifically provided in Section 4.3 and
Section 4.5 hereof or in the applicable Bill of Sale and Assignment and
Assumption), all right, title and interest of the Seller in and to (A) the
Equipment, and each Lease Agreement to which such Equipment is subject on the
Closing Date (to the extent but only to the extent that such Lease Agreement
relates to such Equipment) as identified on a Delivery Schedule delivered by the
Seller in accordance with this Agreement and (B) all Related Assets with respect
thereto. On the Closing Date, the Purchaser shall (i) deliver immediately
available funds to the Seller in an amount equal to the Purchase Price as of the
Closing Date to purchase from the Seller the Purchased Portion of the Sold
Assets Conveyed on the Closing Date and (ii) accept an irrevocable Asset
Contribution from the Seller, in an amount equal to the excess of the aggregate
Adjusted Appraised Value of all Equipment Conveyed over the Purchase Price, in
each case, as of the Closing Date.

Section 2.2. Conveyance of Equipment, Lease Agreements and Related Assets after
the Closing Date. (a) Subject to the terms and conditions of this Agreement, the
Seller may from time to time subsequent to the Closing Date, Sell to the
Purchaser, without recourse (except to the extent specifically provided in
Section 4.3 and Section 4.5 hereof or in the applicable Bill of Sale and
Assignment and Assumption), all right, title and interest of the Seller in and
to (A) the Equipment and each Lease Agreement to which such Equipment is subject
on the related Delivery Date (to the extent but only to the extent that such
Lease Agreement relates to such Equipment) as identified on a Delivery Schedule
delivered by the Seller in accordance with this Agreement and (B) all Related
Assets with respect thereto. On any Delivery Date when such Sold Assets are
Conveyed by the Seller to the Purchaser, the Purchaser shall (i) deliver
immediately available funds to the Seller in an amount equal to the Purchase
Price as of such Delivery Date to purchase from the Seller the Purchased Portion
of the Sold Assets Conveyed on such Delivery Date and (ii) accept an irrevocable
Asset Contribution from the Seller, in an amount equal to the excess of the
aggregate Adjusted Appraised Value of all Equipment Conveyed over the Purchase
Price, in each case, as of such Delivery Date. Such Purchase Price shall be
paid, on each such Delivery Date, from amounts on deposit in the Cash Collateral
Account in accordance with the terms of the Credit Agreement.

 

-4-



--------------------------------------------------------------------------------

Section 2.3 General Provisions Regarding All Transfers of Equipment and Lease
Agreements. (a) Subject to the terms and conditions of this Agreement, the
Purchaser hereby agrees to purchase, acquire, accept and assume (including by an
assumption of the obligations of the “lessor” under such Lease Agreements) on
each Delivery Date, all right, title and interest of the Seller in and to such
Equipment, the Lease Agreements related to such Equipment (to the extent, but
only to the extent, related to such Equipment) and Related Assets. The Seller
hereby acknowledges that each Conveyance by the Seller to the Purchaser
hereunder is absolute and irrevocable, without reservation or retention of any
interest whatsoever by the Seller.

(b) The Conveyances of Equipment, the Lease Agreements related to such Equipment
(to the extent, but only to the extent, related to such Equipment) and Related
Assets by the Seller to the Purchaser pursuant to this Agreement are, and are
intended to be, absolute and unconditional assignments and conveyances of
ownership (free and clear of any Liens other than Permitted Liens) of all of the
Seller’s right, title and interest in, to and under such Equipment, each Lease
Agreement related to such Equipment (to the extent, but only to the extent,
related to such Equipment) and Related Assets for all purposes and, except to
the extent specifically provided herein or in the applicable Bill of Sale and
Assignment and Assumption, without recourse. The Seller shall on each Delivery
Date deliver to the Purchaser a Delivery Schedule identifying the Equipment and
the related Lease Agreements to be Conveyed by the Seller to the Purchaser on
such Delivery Date.

(c) Except as specifically provided in Section 4.3 and Section 4.5 of this
Agreement, all transfers of Sold Assets pursuant to this Agreement shall be
without recourse to the Seller; it being understood that the Seller shall be
liable to the Purchaser and to each Indemnified Person for all representations,
warranties, covenants and indemnities made by the Seller pursuant to the terms
of this Agreement or any instrument or certificate delivered pursuant to the
terms thereof, all of which obligations are limited solely and exclusively so as
not to constitute credit recourse to the Seller for losses arising from the
financial inability of any Lessee to make its rental and other payments owed
under the related Lease Agreements and/or the failure of the Purchaser or the
Administrative Agent to realize any particular amount upon a sale or other
disposition of Equipment, including in any foreclosure or similar liquidation.

 

-5-



--------------------------------------------------------------------------------

(d) The Seller and the Purchaser intend that all transfers of Sold Assets to be
a “true sale” by the Seller to the Purchaser that is absolute and irrevocable
and that provides the Purchaser with the full benefits of ownership of the Sold
Assets, and neither the Seller nor the Purchaser intends the transactions
contemplated hereunder to be, or for any purpose to be characterized as, loans
from the Purchaser to the Seller. It is, further, not the intention of the
Purchaser or the Seller that the Conveyance of the Sold Assets by the Seller be
deemed a grant of a security interest in the Sold Assets by the Seller to the
Purchaser to secure a debt or other obligation of the Seller, except to the
limited extent contemplated in Article 9 of the UCC in respect of sales of
certain financial assets. However, in the event that, notwithstanding the intent
of the parties, any Sold Assets are considered to be property of the Seller’s
estate, then (i) this Agreement also shall be deemed to be, and hereby is, a
security agreement within the meaning of Articles 8 and 9 of the UCC, and
(ii) the Conveyance by the Seller provided for in this Agreement shall be deemed
to be a grant by the Seller to the Purchaser of, and the Seller hereby grants to
the Purchaser, a security interest in and to all of the Seller’s right, title
and interest in, to and under the Sold Assets including, without limitation, all
Inventory, Equipment, Chattel Paper, General Intangibles, Accounts, Goods,
Documents, Supporting Obligations, Instruments, Commercial Tort Claims, Deposit
Accounts, Investment Property (all as defined in the UCC) and proceeds of the
foregoing constituting part of the Sold Assets, whether now or hereafter
existing or created, to secure (i) the rights of the Purchaser and its assigns
to receive all Collections on the Sold Assets Conveyed or purported to be
Conveyed hereunder, (ii) the rights of the Purchaser hereunder, (iii) a loan by
the Purchaser to the Seller in an amount equal to the aggregate Adjusted
Appraised Value of all Equipment as of the Closing Date and each Delivery Date
thereafter, and (iv) without limiting the foregoing, the payment and performance
of the Seller’s obligations (whether monetary or otherwise) hereunder. The
Seller and the Purchaser shall, to the extent consistent with this Agreement,
take such actions as may be necessary to ensure that, if this Agreement were
deemed to create a security interest in the Sold Assets, such security interest
would be deemed to be a perfected security interest of first priority (subject
only to Permitted Liens) in favor of the Purchaser and its assigns (including,
without limitation, the Administrative Agent) under applicable law and will be
maintained as such throughout the term of this Agreement.

(e) Consistent with the Purchaser’s ownership of the Sold Assets, as between the
Seller and the Purchaser, the Purchaser shall have the sole right to service,
administer and collect the Sold Assets and to assign and/or delegate such right
to others.

(f) The Purchaser shall have no obligation to account for, or to return any
Collections on or with respect to a Sold Asset, or any interest or other finance
charge collected pursuant thereto, to the Seller, irrespective of whether such
collections and charges are in excess of the Adjusted Appraised Value of the
Equipment. The Purchaser shall have the sole right to retain any gains or
profits created by buying, selling or holding the Sold Assets and shall have the
sole risk of and responsibility for losses or damages created by such buying,
selling or holding.

(g) The Purchaser shall have the unrestricted right to further assign, transfer,
deliver, hypothecate, subdivide or otherwise deal with the Sold Assets and all
of the Purchaser’s right, title and interest in, to and under this Agreement, in
accordance with the terms of the Loan Documents.

(h) On and after each Delivery Date and upon payment of the Purchase Price and
acceptance of the Asset Contribution on such Delivery Date, the Purchaser shall
own the Equipment, the Lease Agreements related to such Equipment (to the
extent, but only to the extent, related to such Equipment) and Related Assets
Conveyed (or purported to be Conveyed) to the Purchaser on such date, and the
Seller shall not take any action inconsistent with such ownership and shall not
claim any ownership interest in such assets.

(i) The Bill of Sale shall be delivered in the State of Missouri and the
Conveyances of Equipment pursuant to this Agreement shall be deemed to occur
within the State of Missouri.

 

-6-



--------------------------------------------------------------------------------

Section 2.4. Grant of License for Marks. In connection with the Equipment
Conveyed by Seller to Purchaser pursuant to the terms of this Agreement, the
Seller hereby grants to Purchaser a non-exclusive license to utilize the Marks
with respect to such Equipment. No licensing fee shall be payable by the
Purchaser to the Seller with respect to such license, which license shall remain
in effect until the Obligations have been paid in full and shall be
non-terminable for any reason prior to such time.

ARTICLE III

CONDITIONS OF CONVEYANCE

Section 3.1. Conditions Precedent to Conveyance. Each Conveyance made pursuant
to Article II or Article IV of this Agreement is subject to the condition
precedent that the Purchaser shall have received, and the Administrative Agent
shall have received copies of, all of the following on or before the applicable
Delivery Date, in form and substance satisfactory to the Purchaser and the
Administrative Agent (it being understood and agreed that the Purchaser and its
assigns, including, without limitation, the Administrative Agent, may waive any
and all conditions in its sole discretion; and that upon acceptance of any
portion of the Purchase Price or the Asset Contribution described in Section 2.1
or 2.2 to be made in connection with such Conveyance, such conditions shall be
deemed satisfied with respect to such Conveyance):

(i) a Delivery Schedule executed by the Seller and setting forth the Equipment
and Lease Agreements to be Conveyed on the applicable Delivery Date pursuant to
this Agreement;

(ii) a related Bill of Sale;

(iii) a related Assignment and Assumption;

(iv) an Appraisal Report prepared by an Eligible Appraiser with respect to the
Equipment to be Conveyed, with such Appraisal Report dated (a) with respect to
Equipment to be Conveyed on the Closing Date, no earlier than December 1, 2012,
(b) with respect to Equipment to be Conveyed on a Delayed Draw Borrowing Date
(if any), no earlier than ninety (90) days prior to the Delayed Draw Borrowing
Date; provided that no additional Appraisal Report is required with respect to
any Equipment being Conveyed on such Delayed Draw Borrowing Date if such
Equipment is included in the Appraisal Report delivered on the Closing Date, and
(c) and in the case of any other Conveyance, no earlier than ninety (90) days
prior to the related Delivery Date, or as otherwise agreed by the Administrative
Agent, the Purchaser and the Seller;

(v) copies of proper UCC financing statements, accurately describing the
Conveyed Equipment, Lease Agreements and Related Assets and naming the Seller as
the “Debtor” and the Purchaser as “Secured Party”, as well as applicable filings
with the STB and with the RGC, or other similar instruments or documents, all in
such manner and in such places as may be required by law or as may be necessary
or, in the opinion of the Purchaser or the Administrative Agent, desirable to
perfect the Purchaser’s interest in all Conveyed Equipment, related Lease
Agreements and Related Assets (provided that no such filings shall be required
to be made in Mexico); and

 

-7-



--------------------------------------------------------------------------------

(vi) copies of proper UCC financing statement terminations or partial
terminations, and STB and RGC releases or terminations of filings, in each case
accurately describing the Conveyed Equipment, Lease Agreements and Related
Assets, or other similar instruments or documents, in form and substance
sufficient for filing under applicable law of any and all jurisdictions as may
be necessary to effect or evidence a release or termination of any pre-existing
Lien evidenced by an existing filing of record in the applicable UCC, STB or RGC
filing office against the Conveyed Equipment, related Lease Agreements and
Related Assets.

Section 3.2. Additional Conditions Precedent to All Conveyances. The Conveyances
to take place on any Delivery Date hereunder shall be subject to the further
conditions precedent that (it being understood and agreed that the Purchaser and
its assigns, including, without limitation, the Administrative Agent, may waive
any and all conditions in its sole discretion; and that upon acceptance of any
portion of the Purchase Price or the Asset Contribution described in Section 2.1
or 2.2 to be made in connection with such Conveyance, such conditions shall be
deemed satisfied with respect to such Conveyance):

(a) The following statements shall be true:

(i) the representations and warranties of the Seller contained in Article IV
shall be true and correct (or, in the case of any representation or warranty not
qualified as to materiality, true and correct in all material respects) on and
as of such Delivery Date (except to the extent the same expressly relate to an
earlier date, in which case they shall be true and correct (or, in the case of
any representation or warranty not qualified as to materiality, true and correct
in all material respects) as of such earlier date), both before and after giving
effect to the Conveyance to take place on such Delivery Date and to the
application of proceeds therefrom, as though made on and as of such date; and

(ii) the Seller shall be in material compliance with all of its material
covenants and other agreements set forth in this Agreement and the other Loan
Documents to which it is a party.

(b) The Purchaser shall have received a Delivery Schedule, dated the applicable
Delivery Date, executed by the Seller, listing the Equipment and Lease
Agreements being Conveyed on such date.

(c) The Seller shall have taken such other action, including delivery of
approvals, consents, opinions, documents and instruments to the Purchaser, as
the Purchaser or the Administrative Agent may reasonably request.

 

-8-



--------------------------------------------------------------------------------

(d) The Seller shall have taken all steps necessary under all applicable law in
order to Convey to the Purchaser the Equipment described on the applicable
Delivery Schedules, all Lease Agreements related to such Equipment and all
Related Assets related to such Equipment and/or Lease Agreements, and upon the
Conveyance of such Equipment, related Lease Agreements and Related Assets from
the Seller to the Purchaser pursuant to the terms hereof, the Purchaser will
have acquired on such date good and marketable title to and a valid and
perfected ownership interest in the Conveyed Equipment, related Lease Agreements
and Related Assets, free and clear of any Lien (other than Permitted Liens).

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Section 4.1. Representations and Warranties of the Seller—General. The Seller
makes the following representations and warranties for the benefit of the
Purchaser and the Administrative Agent, on which the Purchaser relies in
acquiring the Equipment, the related Lease Agreements and Related Assets
Conveyed by the Seller hereunder. Such representations are made as of each
Delivery Date, but shall survive until the Obligations shall have been paid in
full.

(a) Organization and Good Standing. The Seller is a corporation, with
organization identification number 25,442,200, duly organized, validly existing
and in compliance under the laws of the State of North Dakota, with power and
authority to own its properties and to conduct its business as such properties
are currently owned and such business is currently conducted, had at all
relevant times, and now has, power, authority, and legal right to acquire and
own the Sold Assets and to perform its obligations hereunder and under any Loan
Document to which it is a party, and the Seller has had the same legal name for
the past six years and the Seller does not do business under any other name,
except that the Seller reincorporated in Delaware on January 20, 2006 by way of
merger and reincorporated in North Dakota on June 30, 2009 by way of merger;

(b) Due Qualification. The Seller is qualified to transact business in each
jurisdiction and has obtained all necessary licenses and approvals as required
under Legal Requirements, in each case, where the failure to be so qualified,
licensed or approved, could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect;

(c) Power and Authority. The Seller has the power and authority to execute and
deliver this Agreement and each other Loan Document to which it is a party and
to carry out their terms; the Seller has duly authorized the Conveyance to the
Purchaser of the Sold Assets by all necessary action; the execution, delivery,
and performance of this Agreement and any other Loan Document to which it is a
party has been duly authorized by the Seller by all necessary action and this
Agreement and any other Loan Document to which it is a party have been duly
executed and delivered by the Seller;

 

-9-



--------------------------------------------------------------------------------

(d) Valid Assignment; Enforceable Obligations. This Agreement constitutes a
valid and absolute Conveyance of all right, title, and interest of the Seller
in, to and under the Sold Assets; this Agreement and each other Loan Document to
which it is a party, when duly executed and delivered by the other parties
thereto, will constitute a legal, valid, and binding obligation of the Seller
enforceable against the Seller in accordance with its terms subject, as to
enforceability, to Debtor Relief Laws and to general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law);

(e) No Violation of Agreements. The consummation of the transactions
contemplated by and the fulfillment of the terms of this Agreement and the Loan
Documents to which it is a party will not conflict with any of the terms and
provisions of, result in any breach of any of the terms and provisions of, or
constitute (with or without notice or lapse of time or both) a default under,
the Organization Documents of the Seller, or any material term of any material
indenture, agreement, mortgage, deed of trust, or other instrument to which the
Seller is a party or by which it is bound, or result in the creation or
imposition of any Lien upon any of its properties pursuant to the terms of any
such indenture, agreement, mortgage, deed of trust, or other instrument, other
than this Agreement, the Credit Agreement and the Security Agreement, or violate
any law or any order, rule, or regulation applicable to the Seller of any court
or of any federal or state regulatory body, administrative agency, or other
Governmental Authority having jurisdiction over the Seller or any of its
properties;

(f) No Proceedings or Injunctions. There are (i) no litigations, proceedings or
investigations pending, or, to the knowledge of the Seller, threatened, before
any court, regulatory body, administrative agency, or other tribunal or
Governmental Authority (A) asserting the invalidity of this Agreement or any
other Loan Document to which it is a party, (B) seeking to prevent the
consummation of any of the transactions contemplated by this Agreement or any
other Loan Document to which it is a party, or (C) seeking any determination or
ruling that might materially and adversely affect the performance by the Seller
of its obligations under, or the validity or enforceability of, this Agreement
or any other Loan Document to which it is a party and (ii) no injunctions,
writs, restraining orders or other orders in effect against the Seller that
could reasonably be expected to have a Material Adverse Effect;

(g) Compliance with Law. The Seller:

(i) is not in violation of (A) any laws, ordinances, governmental rules or
regulations, or (B) court orders to which it is subject or by which it is bound;

(ii) has obtained any licenses, permits, franchises or other governmental
authorizations necessary to the ownership of its property or to the conduct of
its business including, without limitation, with respect to transactions
contemplated by this Agreement and the other Loan Documents to which it is a
party; and

(iii) is not in violation in any respect of any term of any agreement, or other
instrument to which it is a party or by which it may be bound,

which violation or failure (as referenced in clause (i), (ii) or (iii) above) to
obtain could reasonably be expected to, individually or in the aggregate, to
have a Material Adverse Effect;

 

-10-



--------------------------------------------------------------------------------

(h) Insolvency; Fraudulent Conveyance. The Seller is paying its debts as they
become due and is not “insolvent” within the meaning of any Debtor Relief Law in
that:

(i) both immediately before and after giving effect to the assignment, transfer
and contribution of the Sold Assets, the present value of the Seller’s assets
will be in excess of the amount that will be required to pay the Seller’s
probable liabilities as they then exist and as they become absolute and matured;
and

(ii) both immediately before and after giving effect to the assignment, transfer
and contribution of the Sold Assets, the sum of the Seller’s assets will be
greater than the sum of the Seller’s debts, valuing the Seller’s assets at a
fair market value.

Each transfer of Sold Assets has been made for “reasonably equivalent value” as
such term is used in Section 548 of the United States Bankruptcy Code) and not
on account of “antecedent debt” (as such term is used in Section 547 of the
United States Bankruptcy Code);

(i) Chief Executive Office; Registered Office. The principal place of business
and chief executive office of the Seller is located at 100 Clark Street, St.
Charles, Missouri 63301;

(j) Accounting and Tax Treatment. The Seller will treat the transfer of the Sold
Assets to the Purchaser pursuant to this Agreement as a sale and/or capital
contribution of such Sold Assets for financial reporting, accounting and all
income tax purposes, it being understood that such transfers may not be
recognized in the Seller’s consolidated financial statement under GAAP and may
not be recognized for federal or state income tax purposes due to the
Purchaser’s status as a single member limited liability company, and the Seller
has been advised by its independent accountants that such independent
accountants agree with such treatment;

(k) Approvals. All approvals, authorizations, consents, orders or other actions
of any Person required to be obtained by the Seller in connection with the
execution and delivery of this Agreement or any other Loan Document to which it
is a party have been or will be taken or obtained on or prior to the Closing
Date;

(l) Governmental Consent. No consent, approval or authorization of, or filing,
registration or qualification with, any Governmental Authority is or will be
necessary or required on the part of the Seller in connection with the execution
and delivery of this Agreement or the transfer and Conveyance of the Sold Assets
hereunder;

(m) Ordinary Course. The transactions contemplated by this Agreement and the
other Loan Documents are being consummated by the Seller in furtherance of the
Seller’s ordinary business purposes and constitute a practical and reasonable
course of action by the Seller designed to improve the financial position of the
Seller, with no contemplation of insolvency and with no intent to hinder, delay
or defraud any of its present or future creditors; and

 

-11-



--------------------------------------------------------------------------------

(n) Defaults under Indebtedness. The Seller is not in default with respect to
(i) any Indebtedness or (ii) any other contractual obligation that could
reasonably be expected to, individually or in the aggregate, have a Material
Adverse Effect.

Section 4.2. Representations and Warranties—Assets. The following
representations and warranties are made with respect to each Delivery Date on
which the Seller is to Convey assets to the Purchaser, with respect to each
representation and warranty expressed as a representation and warranty of the
Seller, and are made for the benefit of the Purchaser and the Administrative
Agent as of the date of any Delivery Schedule delivered by the Seller to the
Purchaser and solely with respect to the Equipment and Lease Agreements that are
referred to in such Delivery Schedule and the Related Assets in respect of such
Equipment and Lease Agreements.

(a) Except as permitted under the Credit Agreement, each Unit of Equipment is an
Eligible Unit and each related Lease Agreement is an Eligible Lease Agreement;

(b) The Seller has, and the Bill of Sale to be delivered on the Delivery Date
shall Convey to the Purchaser, all legal and beneficial title to the Equipment
(and Related Assets in respect of such Equipment) that are being Conveyed
thereunder, free and clear of all Liens (other than Permitted Liens), and such
Conveyance constitutes a valid and absolute transfer of all right, title and
interest of the Seller in, to and under the Equipment (and Related Assets in
respect of such Equipment) being Conveyed;

(c) the Seller has, and the Assignment and Assumption to be delivered on the
Delivery Date shall assign to the Purchaser, all legal and beneficial title to
the Lease Agreements to the extent, but only to the extent, related to the
Equipment (and Related Assets in respect of such Lease Agreements) that are
being Conveyed, free and clear of all Liens (other than Permitted Liens), and
such assignment constitutes a valid and absolute transfer of all right, title
and interest of the Seller in, to and under such Lease Agreements to the extent,
but only to the extent, related to the Equipment (and Related Assets in respect
of such Lease Agreements) being Conveyed;

(d) All Lease Agreements relating to the Equipment contain rental and other
terms that are no different, taken as a whole, from those for similar Equipment
in the rest of the Managed Fleet;

(e) All sales, use or transfer taxes, if any, due and payable upon the
Conveyance of the Equipment, related Lease Agreements and Related Assets being
Conveyed on the applicable Delivery Date will have been paid or such
transactions will then be exempt from any such taxes and the Seller will cause
any required forms or reports in connection with such taxes to be filed in
accordance with applicable laws and regulations;

(f) The Equipment being Conveyed are substantially similar, in terms of
objectively identifiable characteristics that are relevant for purposes of the
services to be performed by the Servicer under the Railcar Management Agreement,
to the equipment in the Managed Fleet;

 

-12-



--------------------------------------------------------------------------------

(g) The Seller is not in material default of its obligations as “lessor” (or
other comparable capacity) under any Lease, and, to the best of the Seller’s
knowledge, there are (i) no defaults existing as of the date of Conveyance by
any Lessee under any Eligible Lease Agreement, except such defaults that are not
payment defaults (except to a de minimis extent (but giving effect to any
applicable grace periods)) and are not material defaults under the applicable
Eligible Lease Agreement, and (ii) no claims or liabilities arising as a result
of the operation or use of any Equipment prior to the date hereof, as to which
the Purchaser would be or become liable, except for ongoing maintenance and
other obligations of the “lessor” provided for under full-service Eligible Lease
Agreements, which obligations are required to be performed by the Servicer
pursuant to the Railcar Management Agreement;

(h) All written information provided by the Seller or any Affiliate of the
Seller to the Eligible Appraiser with respect to the Equipment and Lease
Agreements being Conveyed is true and correct in all material respects.

(i) All information provided in the applicable Delivery Schedule, including each
schedule thereto, is true and correct on and as of the related Delivery Date,
including without limitation, all information provided therein with respect to
the Equipment purported to be covered thereby and all information provided
therein with respect to each Lease Agreement relating to any such Equipment. All
other information concerning the Equipment, related Lease Agreements and Related
Assets covered by the applicable Delivery Schedule that was provided to the
Issuer or the Administrative Agent prior to the related Delivery Date was true
and correct in all material respects as of the date it was so provided;

(j) All necessary action will have been taken by the Seller and the Purchaser to
validly transfer and Convey to the Purchaser all right, title and interest of
the Seller in and to the Equipment, the related Lease Agreements and the Related
Assets to be Conveyed to the Purchaser hereunder, arising on or after the
related Delivery Date;

(k) The Seller has not assigned, sold, otherwise Conveyed or released any of the
Sold Assets, except for any pledge or security interest that is released
concurrently with the transfer to the Purchaser. The Seller has not authorized
the filing of, and is not aware of, any financing statements against the Seller
that include a description of collateral covering the Sold Assets other than any
financing statement or document of similar import (i) relating to the security
interest granted to the Purchaser in this Agreement or the security interest
granted to the Administrative Agent in the Credit Agreement or any Loan
Documents or (ii) that has been terminated or released on or prior to the
related Transfer Date. The Seller is not aware of any judgment or tax lien
filings against the Seller;

(l) The rights with respect to each Lease Agreement Conveyed and all scheduled
payments thereunder pursuant to this Agreement are assignable by the Seller
without the consent of any Person other than consents which will have been
obtained on or before the related Delivery Date; and

 

-13-



--------------------------------------------------------------------------------

(m) In connection with each Conveyance, Purchaser shall not be required to
procure any consents, licenses or other approvals of any Governmental Authority
in order to own, manage, maintain, finance and lease the Equipment being
Conveyed in the manner contemplated by the Loan Documents, other than those that
will have been obtained, effected or made prior to or concurrently with such
Conveyance.

Section 4.3. Breach of Representations and Warranties Regarding Sold Assets.
(a) Upon discovery by the Seller or the Purchaser (or any of their respective
successors or assigns, including, without limitation, the Administrative Agent)
of a breach of any of the Asset Representations, the party (including any such
successor or assign) discovering such breach shall give prompt written notice to
the other party. Unless the breach shall have been cured or waived in writing by
the Purchaser and the Administrative Agent (acting at the direction of the
Required Lenders), within fifteen (15) days after the earlier of (x) actual
knowledge of such breach by an officer of the Seller or (y) receipt by the
Seller of written notice of such breach, the Seller shall on or prior to such
fifteenth (15th) day either:

(i) repurchase the non-conforming Equipment and the related Lease Agreement in
accordance with the provisions set forth in Section 6.13(c) of the Credit
Agreement no later than such fifteenth (15) day; or

(ii) replace such Unit with a Replacement Unit as set forth in Section 6.13(e)
of the Credit Agreement no later than such fifteenth (15) day.

(b) With respect to all Equipment purchased or replaced by the Seller pursuant
to this Section 4.3, the Purchaser hereby assigns to the Seller, without
recourse, representation or warranty (except as to the absence of liens, claims,
or encumbrances resulting from actions taken, or failed to be taken, by the
Purchaser), all of the Purchaser’s right, title and interest in and to such
Equipment and other related Sold Assets relating to such Equipment effective
immediately after such repurchase or replacement in full.

(c) The Purchaser agrees that the obligation of the Seller to repurchase or, if
available, substitute any Equipment pursuant to this Section 4.3 shall
constitute the sole remedies available against the Seller by the Purchaser and
its successors and assigns for breach of an Asset Representation; provided,
however, that nothing contained herein shall derogate from the Seller’s
indemnification obligations set forth in Section 4.5 hereof.

Section 4.4. Representations and Warranties of the Purchaser. The Purchaser
makes the following representations and warranties for the benefit of the
Seller, on which the Seller relies in Conveying Equipment, related Lease
Agreements and Related Assets to the Purchaser hereunder. Such representations
are made as of each applicable Delivery Date.

(a) Organization and Good Standing. The Purchaser has been duly organized and is
validly existing and in good standing as a limited liability company under the
laws of the State of Delaware, with the power and authority to own its
properties and to conduct its business as such properties are currently owned
and such business is currently conducted, and had at all relevant times, and
has, full power, authority and legal right to acquire and own the Equipment,
related Lease Agreements, and Related Assets Conveyed hereunder.

 

-14-



--------------------------------------------------------------------------------

(b) Due Qualification. The Purchaser is duly qualified (except where the failure
to be so qualified would not have a material adverse effect on its ability to
carry on its business as now conducted or as contemplated to be conducted) to do
business as a foreign limited liability company in good standing, and has
obtained all necessary licenses (except to the extent that such failure to
obtain such licenses is inconsequential) and approvals in all jurisdictions in
which the ownership or lease of its property or the conduct of its business
requires such qualification, licenses and/or approvals.

(c) Power and Authority. The Purchaser has the power, authority and legal right
to execute and deliver this Agreement and to carry out the terms hereof and to
acquire the Equipment, related Lease Agreements, and Related Assets Conveyed
hereunder; and the execution, delivery and performance of this Agreement and all
of the documents required pursuant hereto have been duly authorized by the
Purchaser by all necessary action.

(d) No Consent Required. The Purchaser is not required to obtain the consent of
any other Person, or any consent, license (except to the extent that such
failure to obtain such licenses is inconsequential), approval or authorization
or registration or declaration with, any Governmental Authority, bureau or
agency in connection with the execution, delivery or performance of this
Agreement and the other Loan Documents to which it is a party, except for such
as have been obtained, effected or made.

(e) Binding Obligation. This Agreement constitutes a legal, valid and binding
obligation of the Purchaser, enforceable against the Purchaser in accordance
with its terms, subject, as to enforceability, to Debtor Relief Laws and general
principles of equity (regardless of whether the application of such principles
is considered in a proceeding in equity or at law).

(f) No Violation. The execution, delivery and performance by the Purchaser of
this Agreement, the consummation of the transactions contemplated by this
Agreement and the other Loan Documents to which it is a party and the
fulfillment of the terms of this Agreement and the other Loan Documents to which
it is a party do not and will not conflict with, result in any breach of any of
the terms and provisions of, or constitute (with or without notice or lapse of
time) a default under, the organizational documents of the Purchaser, or
conflict with or breach any of the terms or provisions of, or constitute (with
or without notice or lapse of time) a default under, any indenture, agreement,
mortgage, deed of trust or other instrument to which the Purchaser is a party or
by which the Purchaser is bound or to which any of its properties are subject,
or result in the creation or imposition of any lien upon any of its properties
pursuant to the terms of any such indenture, agreement, mortgage, deed of trust
or other instrument (other than liens created hereunder or under the Credit
Agreement or the Security Agreement), or violate any law or any order, rule or
regulation, applicable to the Purchaser or its properties, of any federal or
state regulatory body, any court, administrative agency, or other governmental
instrumentality having jurisdiction over the Purchaser or any of its properties.

 

-15-



--------------------------------------------------------------------------------

(g) No Proceedings. There are no proceedings or investigations pending, or, to
the Purchaser’s knowledge, threatened against the Purchaser before any court,
regulatory body, administrative agency, or other tribunal or governmental
instrumentality having jurisdiction over the Purchaser or its properties:
(i) asserting the invalidity of this Agreement or any of the other Loan
Documents, (ii) seeking to prevent the consummation of any of the transactions
contemplated by this Agreement or any of the other Loan Documents, (iii) seeking
any determination or ruling that could have an adverse effect on the performance
by the Purchaser of its obligations under, or the validity or enforceability of,
this Agreement or any of the other Loan Documents, (iv) that may have an adverse
effect on the federal or state income tax attributes of, or seek to impose any
excise, franchise, transfer or similar tax upon, the transfer and acquisition of
the Equipment, related Lease Agreements, and Related Assets Conveyed hereunder
or (v) that could have an adverse effect on the Equipment, related Lease
Agreements, and Related Assets Conveyed to the Purchaser hereunder.

(h) Consideration. The Purchaser has given fair consideration and reasonably
equivalent value in exchange for the Conveyance of the Equipment, related Lease
Agreements and Related Assets being Conveyed hereunder.

In the event of any breach of a representation and warranty made by the
Purchaser hereunder, the Seller covenants and agrees that the Seller will not
take any action to pursue any remedy that it may have hereunder, in law, in
equity or otherwise, until a year and a day have passed since all Obligations
under all other Loan Documents have been paid in full. The Seller and the
Purchaser agree that damages will not be an adequate remedy for a breach of this
covenant and that this covenant may be specifically enforced by the Purchaser or
any third party beneficiary described in Section 6.8.

Section 4.5 Indemnification. (a) The Seller shall defend, indemnify and hold
harmless the Purchaser, the Administrative Agent, each of their respective
Affiliates and each of the respective directors, officers, employees, successors
and permitted assigns, agents and servants of the foregoing (each, an
“Indemnified Person”) from and against any and all costs, expenses, losses,
obligations, penalties, liabilities, damages, actions, or suits or claims of
whatsoever kind or nature (whether or not on the basis of negligence, strict or
absolute liability or liability in tort), that may be imposed upon, incurred by,
suffered by or asserted against any Indemnified Person arising out of or
resulting from any breach of the Seller’s representations and warranties and
covenants contained herein, except (i) those resulting solely from any gross
negligence, bad faith or willful misconduct of the particular Indemnified Person
claiming indemnification hereunder, (ii) those in respect of taxes that are
otherwise addressed by the provisions of (and subject to the limitations of)
subsection (c) of this Section 4.5 below, or (iii) to the extent that providing
such indemnity would constitute recourse for losses due to the uncollectibility
of sale proceeds (or any particular amount of sale proceeds) in respect of the
Equipment due to a diminution in market value of such Equipment, or of a Lease
Agreement or other third party payments due to the insolvency, bankruptcy or
financial inability of the related Lessee or other third party (the matters
contemplated by clauses (i), (ii) and (iii) may be referred to collectively as
the “Excluded Amounts”).

(b) The Seller will defend and indemnify and hold harmless each Indemnified
Person against any and all costs, expenses, losses, obligations, penalties,
liabilities, damages, actions, or suits or claims of whatsoever kind or nature
(whether or not on the basis of negligence, strict or absolute liability or
liability in tort), that may be imposed upon, incurred by, suffered by or
asserted against such Indemnified Person, other than Excluded Amounts, arising
out of or resulting from any action taken by the Seller, other than in
accordance with this Agreement or the Credit Agreement or other applicable Loan
Document, in respect of any portion of the Equipment, related Lease Agreements
and Related Assets that are Conveyed hereunder.

 

-16-



--------------------------------------------------------------------------------

(c) The Seller agrees to pay, and shall defend, indemnify and hold harmless each
Indemnified Person from and against, any taxes (other than taxes based upon the
income of an Indemnified Person and taxes that would constitute Excluded
Amounts) that may at any time be asserted against any Indemnified Person with
respect to the transactions contemplated in this Agreement, including, without
limitation, any sales, gross receipts, general corporation, tangible or
intangible personal property, privilege, or license taxes and costs and expenses
in defending against the same, arising by reason of the acts to be performed by
the Seller or the Seller under this Agreement and imposed against such Person.
Without limiting the foregoing, in the event that the Purchaser, the Seller or
the Administrative Agent receives actual notice of any transfer taxes arising
out of the Conveyance of any Equipment, related Lease Agreements, or Related
Assets from the Seller to the Purchaser under this Agreement, on written demand
by such party, or upon the Seller otherwise being given notice thereof, the
Seller shall pay, and otherwise indemnify and hold harmless the applicable
Indemnified Person and the Administrative Agent harmless, on an after-tax basis,
from and against any and all such transfer taxes (it being understood that none
of the Purchaser, the Manager, the Administrative Agent or any other Indemnified
Person shall have any contractual obligation to pay such transfer taxes).

(d) The Seller shall defend, indemnify, and hold harmless each Indemnified
Person from and against any and all costs, expenses, losses, obligations,
penalties, liabilities, damages, actions, or suits or claims of whatsoever kind
or nature (whether or not on the basis of negligence, strict or absolute
liability or liability in tort), to the extent that any of the foregoing may be
imposed upon, incurred by, suffered by or asserted against such Indemnified
Person (other than Excluded Amounts) due to the negligence, willful misfeasance,
or bad faith of the Seller in the performance of its duties under this Agreement
or by reason of reckless disregard of the Seller’s or the Seller’s obligations
and duties under this Agreement.

(e) The Seller shall indemnify, defend and hold harmless each Indemnified Person
from and against any costs, expenses, losses, obligations, penalties,
liabilities, damages, actions, or suits or claims of whatsoever kind or nature
(whether or not on the basis of negligence, strict or absolute liability or
liability in tort), that may be imposed upon, incurred by, suffered by or
asserted against such Indemnified Person, other than Excluded Amounts, as a
result of the failure of any Equipment, related Lease Agreements, and Related
Assets Conveyed hereunder to comply with all requirements of applicable law as
of the applicable Delivery Date.

Indemnification under this Section 4.5 shall include reasonable fees and
expenses of counsel and expenses of litigation. The indemnity obligations
hereunder shall be in addition to any obligation that the Seller or the Seller
may otherwise have under applicable law or any other Loan Document.

 

-17-



--------------------------------------------------------------------------------

ARTICLE V

COVENANTS OF SELLER

Section 5.1. Protection of Title of the Purchaser. (a) On or prior to the date
hereof, the Seller on behalf of the Purchaser shall have filed or caused to be
filed UCC financing statements, STB and RGC filings (each in form proper for
filing in the applicable jurisdiction) naming the Purchaser as purchaser or
secured party, naming the Administrative Agent as assignee and describing the
Equipment, related Lease Agreements and Related Assets Conveyed by it to the
Purchaser as collateral, with the office of the Secretary of State of the State
of North Dakota and the STB and RGC filing offices. Without limiting the
foregoing, the Seller hereby authorizes the Purchaser and/or any assignee
thereof (including, without limitation, the Administrative Agent and its
counsel) to prepare and file any such UCC-1 financing statements. From time to
time thereafter, the Seller shall authorize and file such financing statements
and cause to be authorized and filed such continuation statements, all in such
manner and in such places as may be required by law (or deemed desirable by the
Purchaser or any assignee thereof) to fully perfect, preserve, maintain and
protect the interest of the Purchaser under this Agreement, and the security
interest of the Administrative Agent under the Credit Agreement and the Security
Agreement, in the Equipment, related Lease Agreements and Related Assets that
are Conveyed hereunder and in the proceeds thereof. The Seller shall deliver (or
cause to be delivered) to the Purchaser and the Administrative Agent
file-stamped copies of, or filing receipts for, any document filed as provided
above, following such filing in accordance herewith. In the event that the
Seller fails to perform its obligations under this subsection, the Purchaser or
the Administrative Agent (and its counsel) may perform such obligations, at the
expense of the Seller, and the Seller hereby authorizes the Purchaser or the
Administrative Agent (and its counsel) and grants to the Purchaser and the
Administrative Agent (and its counsel) an irrevocable power of attorney to take
any and all steps in order to perform such obligations in the Seller’s or in its
own name, as applicable, and on behalf of the Seller, as are necessary or
desirable, in the determination of the Purchaser or Administrative Agent or any
assignee thereof, with respect to performing such obligations.

(b) On or prior to the applicable Delivery Date hereunder, the Seller shall take
all steps necessary under all applicable law in order to transfer and assign to
the Purchaser the Equipment, the related Lease Agreements and Related Assets
being Conveyed on such date to the Purchaser so that, upon the Conveyance of
such Equipment, related Lease Agreement or Related Assets from the Seller to the
Purchaser pursuant to the terms hereof on the applicable Delivery Date, the
Purchaser will have acquired good and marketable title to and a valid and
perfected ownership interest in such Equipment, related Lease Agreements and
Related Assets, free and clear of any Lien (other than Permitted Liens). On or
prior to the applicable Delivery Date hereunder, the Seller shall cooperate with
the Purchaser in order to take all steps required under applicable law in order
for the Purchaser to grant to the Administrative Agent a first priority (subject
only to Permitted Liens) perfected security interest in the Equipment, related
Lease Agreements and Related Assets being Conveyed to the Purchaser on such
Delivery Date and, from time to time thereafter, the Seller shall cooperate with
the Purchaser in order to take all such actions as may be required by applicable
law (or deemed desirable by the Purchaser) to fully preserve, maintain and
protect the Purchaser’s ownership interest in, and the Administrative Agent’s
first priority (subject only to Permitted Liens) perfected security interest in
the Equipment, related Lease Agreements and Related Assets which have been
Conveyed to the Purchaser hereunder. Notwithstanding anything to the contrary in
this Agreement, the Seller shall not be required pursuant to this Agreement to
make any filings, registrations or recordations in Mexico.

 

-18-



--------------------------------------------------------------------------------

(c) The Seller shall not change its name, identity, jurisdiction of
organization, corporate structure or type of organization in any manner that
would or could make any financing statement or continuation statement filed by
Purchaser in accordance with this Agreement seriously misleading within the
meaning of Section 9-506 of the UCC (or any similar provision of the UCC),
unless the Seller shall have given the Administrative Agent at least fifteen
(15) days’ prior written notice thereof, and shall promptly file and hereby
authorizes the Purchaser or the Administrative Agent to file appropriate new
financing statements or amendments to all previously filed financing statements
and continuation statements.

(d) The Seller shall give the Administrative Agent at least fifteen (15) days’
prior written notice of any relocation of its jurisdiction of organization if,
as a result of such relocation, the applicable provisions of the UCC would
require the filing of any amendment of any previously filed financing or
continuation statement or of any new financing statement. The Seller shall at
all times maintain (i) its jurisdiction of organization and its principal
executive office within the United States of America and (ii) each office from
which it manages or purchases Equipment and Lease Agreements related to the
Purchaser within the United States of America or Canada.

Section 5.2. Other Liens or Interests. Except for the Conveyances hereunder, the
Seller will not sell, pledge, assign, transfer or otherwise convey to any other
Person, or grant, create, incur, assume or suffer to exist any Lien on the
Equipment, Lease Agreements and Related Assets Conveyed hereunder or any
interest therein (other than Permitted Liens), and the Seller shall defend the
right, title, and interest of the Purchaser and the Administrative Agent in and
to such Equipment, Lease Agreements and Related Assets against all Liens or
claims of Liens of third parties claiming through or under the Seller (other
than Permitted Liens). To the extent that any Equipment, Lease Agreement or
Related Asset shall at any time secure any debt of the related Lessee to the
Seller or any of its affiliates (other than Permitted Liens), the Seller agrees
that any security interest in its favor arising from such a provision shall be
subordinate to the interest of the Purchaser (and its further assignees) in such
Equipment, Lease Agreement or Related Asset.

Section 5.3. No Bankruptcy Petition. The Seller will not, prior to the date that
is one year and one day after the payment in full of all Obligations and other
amounts owing pursuant to the Credit Agreement and the Loan Documents, institute
against the Purchaser or join any other Person in instituting against the
Purchaser, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings or other similar involuntary proceedings under any
Debtor Relief Law. This Section 5.3 shall survive the termination of this
Agreement.

 

-19-



--------------------------------------------------------------------------------

Section 5.4. Separate Corporate Existence of the Purchaser. The Seller hereby
acknowledges that the Purchaser is entering into the transactions contemplated
by the Loan Documents in reliance upon the Purchaser’s identity as a legal
entity separate from the Seller. The Seller will take all reasonable steps to
continue its identity as a separate legal entity and to make it apparent to
third Persons that it is an entity with assets and liabilities distinct from
those of the Purchaser and that the Purchaser is not a division of the Seller or
any other Person, and in this regard agrees not to take or cause the Purchaser
to take any actions that are inconsistent with the Purchaser’s covenants in
regard to entity separateness set forth in Section 6.19 of the Credit Agreement.

Section 5.5. Marking of Records. The Seller shall mark its master accounting and
data processing records to evidence the Conveyance of the Equipment and the
other Sold Assets and such records shall be maintained at Seller’s place of
business.

ARTICLE VI

MISCELLANEOUS

Section 6.1. Amendment. This Agreement may be amended by the Seller and the
Purchaser only with the prior written consent of the Administrative Agent
(acting at the direction of the Required Lenders).

Section 6.2. Notices. All demands, notices and communications required hereunder
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile or electronic mail
as follows: (a) if to the Seller at the following address: 100 Clark Street,
Suite 200, St. Charles, Missouri 63301, Attention: Diana Gould, Facsimile:
(636) 940-6044; (b) if to the Purchaser at the following address: c/o AMERICAN
RAILCAR INDUSTRIES, INC., 100 Clark Street, Suite 200, St. Charles, Missouri
63301, Attention: Michael Obertop, Facsimile: (636) 940-6044; (c) if to the
Servicer, at the following address: AMERICAN RAILCAR LEASING, LLC, 100 Clark
Street, Suite 201, St. Charles, Missouri 63301, Attention: Steve Unger
Facsimile: (636) 940-6044; and (d) if to the Administrative Agent, at the
following address: c/o FIFTH THIRD BANK, 38 Fountain Square Plaza, Cincinnati
Ohio 45263, Attention: Loan Syndications/Judy Huls, Facsimile: (513) 534-0875,
or such other address(es) as shall be designated by such party in a written
notice delivered to the other parties hereto.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile or electronic mail shall be deemed to have been given when sent
(except that, if not given during normal business hours for the recipient, shall
be deemed to have been given at the opening of business on the next business day
for the recipient).

Section 6.3. Merger and Integration. Except as specifically stated otherwise
herein, this Agreement and the other Loan Documents set forth the entire
understanding of the parties relating to the subject matter hereof, and all
prior understandings, written or oral, are superseded by this Agreement and the
other Loan Documents. This Agreement may not be modified, amended, waived or
supplemented except as provided herein.

 

-20-



--------------------------------------------------------------------------------

Section 6.4. Severability of Provisions. If any one or more of the covenants,
provisions or terms of this Agreement shall be for any reason whatsoever held
invalid, then such covenants, provisions or terms shall be deemed severable from
the remaining covenants, provisions or terms of this Agreement and shall in no
way affect the validity or enforceability of the other provisions of this
Agreement.

Section 6.5. Governing Law; Jurisdiction; Etc. (A) GOVERNING LAW. THIS AGREEMENT
AND ANY CLAIMS, CONTROVERSY, DISPUTE, OR CAUSE OF ACTION (WHETHER IN CONTRACT OR
TORT OR OTHERWISE) BASED ON, ARISING OUT OF, OR RELATING TO THIS AGREEMENT SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK, WITHOUT REGARD TO CONFLICTS OF LAW PROVISIONS (OTHER THAN SECTIONS 5-1401
AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

(B) JURISDICTION. EACH OF THE SELLER AND THE PURCHASER IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE OTHER PARTY HERETO IN ANY WAY
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS RELATING HERETO IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, AND
OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND
ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY
AND UNCONDITIONALLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF SUCH COURTS AND
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING
MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT SHALL
AFFECT ANY RIGHT THAT THE PURCHASER OR SELLER MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AGAINST THE OTHER PARTY HERETO
OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(C) WAIVER OF VENUE. EACH OF THE SELLER AND THE PURCHASER IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED
TO IN SECTION 6.5(B) ABOVE. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

(D) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 6.2. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

-21-



--------------------------------------------------------------------------------

Section 6.6. Counterparts. For the purpose of facilitating the execution of this
Agreement and for other purposes, this Agreement may be executed simultaneously
in any number of counterparts, each of which counterparts shall be deemed to be
an original, and all of which counterparts shall constitute but one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile or other electronic transmission shall be effective as
delivery of a manually executed counterpart of this Agreement.

Section 6.7. Binding Effect: Assignability. (a) This Agreement shall be binding
upon and inure to the benefit of the Seller, the Purchaser and their respective
successors and assigns; provided, however, that Seller may not assign its rights
or obligations hereunder or any interest herein without the prior written
consent of the Purchaser and the Administrative Agent (acting at the direction
of the Required Lenders). The Purchaser may assign as collateral security all of
its rights hereunder to the Administrative Agent, and such assignee shall have
all rights of the Purchaser under this Agreement (as if such assignee were the
Purchaser hereunder).

(b) This Agreement shall create and constitute the continuing obligation of the
parties hereto in accordance with its terms, and shall remain in full force and
effect until such time when all Obligations are paid in full.

Section 6.8. Third Party Beneficiaries. Each of the parties hereto hereby
acknowledges that the Purchaser has assigned as collateral security all of its
rights under this Agreement to the Administrative Agent (for the benefit of the
Lenders) under the Credit Agreement, and the Seller hereby consents to such
assignment and agrees that the Administrative Agent (for the benefit of the
Lenders) shall be a third party beneficiary of this Agreement and may exercise
the rights of the Purchaser hereunder and shall be entitled to all of the rights
and benefits of the Purchaser hereunder to the same extent as if it were party
hereto.

In addition, whether or not otherwise expressly stated herein, all
representations, warranties, covenants and agreements of the Seller in this
Agreement or in any document delivered by any of them in connection with this
Agreement (including without limitation, in any Delivery Schedule), shall be for
the express benefit of the Administrative Agent, as an express third party
beneficiary, and shall be enforceable by the Administrative Agent as if such
Person were a party hereto. The Seller hereby acknowledges and agrees that such
representations, warranties, covenants and agreements are relied upon by the
Administrative Agent and each Lender.

Section 6.9. Term. This Agreement shall commence as of the date of execution and
delivery hereof and shall continue in full force and effect until the payment in
full of all Obligations.

Section 6.10. No Waiver, Cumulative Remedies. No delay or failure on the part of
a party hereto in the exercise of any power or right under this Agreement shall
operate as a waiver thereof or as an acquiescence in any default, nor shall any
single or partial exercise of any power or right preclude any other or further
exercise thereof or the exercise of any other power or right. The rights and
remedies hereunder of the parties hereto are cumulative to, and not exclusive
of, any rights or remedies which any of them would otherwise have.

 

-22-



--------------------------------------------------------------------------------

Section 6.11. Waiver of Jury Trial. EACH OF THE SELLER AND THE PURCHASER HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

Section 6.16. Heading. Section headings used in this Agreement are for reference
only and shall not affect the construction of this Agreement.

[SIGNATURE PAGE FOLLOWS]

 

-23-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the day and year first above written.

 

AMERICAN RAILCAR INDUSTRIES, INC. By:   /s/ James Cowan   Name: James Cowan  
Title: President and CEO LONGTRAIN LEASING I, LLC By:   /s/ Dale C. Davies  
Name: Dale C. Davies   Title: Sr. VP and CFO

Signature Page to Contribution and Sale Agreement